DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant contends that the claimed features as amended provide significant advantages over the cited prior art – specifically with regard to the accuracy of the identification being improved.  This is supported by the position that Taguchi at most discloses a two-value diagnose determination of a normal or risk output.  The examiner respectfully disagrees.  Taguchi is not limited by the diagnostic output cited by the applicant, nor is that relied upon in the updated grounds of rejection as presented below, necessitated by amendment.  Prior to the output of the normal or risk output, the prior art of Taguchi extracts the number of pixels of the linear elements and identifies the mandibular cortical bone as falling within three groups.  These three groups are identified and then further used in determining the overall normal/risk output, but that is an additional step that is outside of the scope relied upon in the rejection below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7, 10, 11, 18, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi et al. (US 2006/0239532).
Regarding claims 7, 11, and 23, Taguchi discloses an osteoporosis diagnostic support apparatus comprising: a contour extraction unit adapted to extract a mandibular contour from an image of a mandibular cortical bone photographed by a photographic apparatus adapted to photograph the mandibular cortical bone and surroundings thereof (e.g. ¶¶ 32-33 – radiograph / digitized image); a line segment extraction unit adapted to extract line segments from the image of the mandibular cortical bone photographed by the photographic apparatus, where the line segments are formed by a gray level distribution and include line segments of the cortical bone and line segments of a coarsely structured portion (e.g. ¶¶ 41-46 – note that lines developed through the processing are separated from the background as indicated in figures 4b/5b); and a mandibular cortical bone morphological index identification unit adapted to extract a feature value based on the extracted mandibular contour and line segments and identify a mandibular cortical bone morphological index as one of three types by the feature value, the type I being characterized by smooth inside surfaces of the cortical bone on both sides (e.g. ¶¶ 50-55 – “Group 1” – where the examiner notes that ¶¶ 50 has a typo and it should read Group 1 not Group 2, since Group 2 is indicated at ¶¶ 51, further where there are no indications of linear bone resorption as the only linear elements are noise in the images – so there is only smooth inside surfaces of the cortical bone on both sides, as shown in Fig. 2(b)), the type II being characterized by irregular inside surfaces of the cortical bone and linear absorption being observed in a neighborhood of an inner side inside the cortical bone (e.g. ¶¶ 50-55 - “Group 2” - where small linear elements are present due to linear bone resorption, further where the prior art discusses that this is present on the inner side – see ¶¶ 27 – where this is indicative of irregular inside surfaces of the cortical bone and absorption observed in a neighborhood of an inner side inside the cortical bone) and the type III being characterized in that advanced linear absorption as well as fractures of the cortical bone are observed over the entire cortical bone (e.g. ¶¶ 50-55 – “Group 3” – where the combined with the discussion at ¶¶ 27, it is noted that the linear absorption has advanced to create a risk of osteoporosis due to multiple linear elements detected) wherein the feature value includes at least: the number of pixels of line elements in a cortical bone region estimated to be dense when regions classified by density are estimated based on the extracted mandibular contour and line segments (e.g. ¶¶ 46-57 – where the examiner notes the risk of osteoporosis sets forth three groups determined by line elements appearing based on the number of pixels as recited in the section).
Regarding claim 10, the mandibular cortical bone morphological index identification unit has a bone density estimation function (e.g. ¶¶ 47-58 – where it is clear that an algorithm is used for estimating bone density).
Regarding claim 18, it is noted that the prior art specifies a binarization threshold using Otsu's binarization method (e.g. ¶¶ 45).  This method calculates the thickness and coarseness of the cortical bone based on the extracted mandibular contour and line segments, through square analysis which is equivalent to acquiring a perpendicular line from each of the measurement reference points, and further measuring pixel gray values, and extracting the density of the bones in the same manner as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Arnaud et al. (US 2011/0040168).  Taguchi fails to expressly disclose the use of an identification unit made up of a support vector machine; however, the use of a support vector machine is commonly used in the art.  In the same of endeavor, Arnaud discloses the use of a support vector machine as one of many predictive algorithms for identifying features of a femur bone.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate a support vector machine as taught by Arnaud into the device of Taguchi, in order to yield the predictable results of providing an additional algorithm for employing in mandibular bone density analysis.
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Sachdeva (US 2014/0329194). Taguchi fails to expressly disclose detecting a mandibular angle.  The examiner notes the calculation of the mandibular angle is notorious in the art of mandibular implants.  In a similar field of endeavor, Sachdeva indicates that the calculation of mandibular plane angles is commonly employed in analyzing the thickness of the mandibular bone region (e.g. ¶¶ 106).  Furthermore, simply measuring the angle of the mandibular bone is not tied into any novel feature of the invention or employed functionally in any manner.  Accordingly, the examiner is of the position that it would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate the detection of a mandibular angle, in order to present an additional data point for correlating the thickness and density to the angle.
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Furukawa et al. (US 2012/0070059).  Taguchi fails to expressly disclose using a line convergence index filter in extracting the line segments.  The examiner notes that the line segments are extracted using some sort of filter and there are a plurality of different filters that can be used to perform the same function.  In the same field of endeavor, Furukawa discloses the use of a convergence index filter in order to refine a biological image.  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate a similar filter into the device of Taguchi, in order to yield the predictable results of providing a different filter/algorithm for filtering based on the quality or type of image being analyzed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792